Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021, has been entered.
Claims 1, 3-5, 12, and 18-30 are pending.

Claim Objections
Applicant is advised that should claim 12 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 12, 18, 19, and 29 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Flaherty et al. (US 6,375,615).
Regarding Claim 1, Flaherty discloses:
A catheter system for forming a vascular access site through a first wall of a first vessel and a second wall of a second vessel (see Fig. 1, for example, showing the system), the catheter system comprising:
an elongate body (13) comprising a distal end (17), wherein the elongate body comprises a first internal lumen (35) extending to the distal end of the elongate body and a second internal lumen (27) extending to an exit port (29) adjacent to the distal end of the elongate body (see Fig. 1, showing the port next to the distal end), wherein the elongate body is configured to be advanced into the first vessel over a first guidewire received in the first internal lumen (35 is described as a guidewire lumen);
an imaging assembly (81) disposed within the elongate body distal to the exit port and proximal to the distal end of the elongate body (shown in Fig. 1 with 81 between the distal end 17 and port 29), wherein the imaging assembly is configured to 
a needle (85) extending out of the exit port of the elongate body (this can be seen in Figs. 3a and 7d, for example) and configured to extend through the first wall of the first vessel and the second wall of the second vessel to create the vascular access site (called a tissue penetrator, so it can extend through the vessel walls), wherein the needle comprises a distal tip (distal portion of 85), an opening at the distal tip (opening of 85L for the exit of 179, for example, as seen in Fig. 7e) and an interior lumen (85L) extending from the distal tip; and 
a penetrating guidewire (179) configured to extend through the interior lumen to the opening of the distal tip of the needle and into the vascular access site while the needle remains extended out of the exit port of the elongate body (see Fig. 7e showing 85 extending out of the exit port while 179 extends out of 85L).

Regarding Claim 3, Flaherty discloses wherein the penetrating guidewire is configured to be extended through the vascular access site into the second vessel (see Fig. 7e-f, for example, showing 179 extending from one vessel through tissue to another vessel).

Regarding Claims 12 and 19, Flaherty discloses wherein the elongate body further comprises an orientation element (101) indicative of a direction the needle will extend out of the exit port of the elongate body (Col 9 Lines 42-46).

Claim 18, Flaherty discloses wherein the imaging assembly is an ultrasound assembly or an optical assembly (Col 3 Line 55).

Regarding Claim 29, Flaherty discloses an anastomotic device (190) configured to be inserted over the penetrating guidewire (179) into a fistula at the vascular access site after removal of the elongate body from the first vessel (190 is inserted over 179 as shown in Fig. 7g without the need for body 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. (US 6,375,615) in view of Brenneman et al. (US 2006/0111704).
Flaherty discloses the invention substantially as claimed as stated above.
Regarding Claim 4, Flaherty does not explicitly disclose an anastomotic device configured to be inserted over the penetrating guidewire through the exit port and into a fistula at the vascular access site.  Brenneman teaches a similar anastomotic device with an anastomotic clip (60) which is inserted over a guidewire (11).  When combined with Flaherty, the clip can be inserted into the fistula through Flaherty’s channel 27.  

Regarding Claim 5, Flaherty as modified discloses wherein the exit port is disposed on a side of the elongate body so that the needle, penetrating guidewire and anastomotic device extend out of the side of the elongate body while deployed (see Flaherty Fig. 3a showing the exit port 29 on the side of the elongate body).

Regarding Claim 26, Flaherty does not explicitly disclose an anastomotic device configured to be inserted over the penetrating guidewire through the exit port and into a fistula at the vascular access site.  Brenneman teaches a similar anastomotic device (shown in Figs. 5A-E) with an anastomotic clip (60) which is inserted over a guidewire (11).  When combined with Flaherty, the clip can be inserted into the fistula through Flaherty’s channel 27.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Flaherty’s system to include Brenneman’s clip.  Such a modification can assist in maintaining the fistula in a fluidly open state as is known in the art (see Paragraph 0093).

Regarding Claim 27, Flaherty as modified discloses wherein the anastomotic device comprises an outer sheath having a lumen configured to receive a core and an 

Regarding Claim 28, Flaherty as modified discloses wherein the anastomotic clip is deployed in the outer sheath distal to the core (see Fig. 5D where 60 is distal 20), and wherein the core is slidable relative to the outer sheath to deploy the anastomotic clip in the vascular access site (shown in Figs. 5A-E and 20 is described as being slidable relative to 30 in Paragraph 0088).

Regarding Claim 30, Flaherty does not explicitly disclose an cauterizing element configured to extend through the interior lumen to the opening of the distal tip of the needle and into the vascular access site while the needle remains extended out of the exit port of the elongate body.  Brenneman teaches extending a cauterizing element (52) through a needle-like member (30) for delivering energy to the fistula area.  This can be done for several reasons including cauterization (see Paragraph 0108).  Because Flaherty’s needle is hollow, Brenneman’s cauterizing element can extend therethrough while the needle is extending out the exit port.  Doing both at the same time permits cauterization while the needle penetrates tissue.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Flaherty’s system to include Brenneman’s cauterizing element.  Such a modification helps stop bleeding and may remove tissue extending into the fistula.

Claims 20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. (US 6,375,615) in view of Klingensmith et al. (US 2005/0196026).
Flaherty discloses the invention substantially as claimed as stated above.
Regarding Claim 20, Flaherty does not explicitly disclose a controller comprising a non-transitory computer readable medium containing instructions that, when executed, automatically determines characteristics of the first vessel and the second vessel based on the image data, wherein the characteristics provide information that is useable for identifying the vascular access site between the first wall of the first vessel and the second wall of the second vessel, and wherein the characteristics are provided for presentation on a display with the image data.
Klingensmith is one reference of many teaching using a processing device or computer for determining vessel characteristics based on image data to be displayed to the user.  Here, the reference focuses on border detection/enhancement (Abstract and Paragraph 0014).  Also, Applicant’s own disclosure references seven prior art references directed to using virtual histology for characterizing vessels (see Paragraph 0104).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Flaherty’s device to include Klingensmith’s processing system for border detection.  Such a modification provides the user with a clearer picture and understanding of the vessels so that accidents can be avoided and better access points can be selected.

Claim 23, Flaherty as modified discloses wherein the controller processes spectral information in the image data to identify blood-tissue borders in the first and second vessels (see Klingensmith Paragraphs 0014 and 0042 indicating that vessel border information is identified by the controller)

Regarding Claim 24, Flaherty as modified discloses wherein the controller processes spectral information of the image data to allow a location to be identified wherein the first and second vessels are positioned next to each other and wherein the health of both the first and second vessels is sufficient to support formation of the vascular access site (see Klingensmith Paragraphs 0014 and 0042 indicating that vessel border information is identified by the controller).

Regarding Claim 25, Flaherty as modified discloses wherein the location is highlighted in a graphical presentation of the image data rendered by the display (see Klingensmith Paragraphs 0014 and 0042 indicating that vessel border information is highlighted using a gray-scale).  Furthermore, highlighting an area of interest is old and well-known in the art to help the user quickly see important regions.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. (US 6,375,615) and Klingensmith et al. (US 2005/0196026), as applied to claims 1 and 20 above, and further in view of Klingensmith et al. (US 2004/0037455; hereinafter “Klingensmith ‘455).

Regarding Claims 21 and 22, they do not explicitly disclose wherein the controller processes spectral information in the image data to determine composition of biological material in the first and second vessels; and wherein the controller processes spectral information in the image data to determine densities of biological material in the first and second vessels.  Klingensmith ‘455 teaches using data gathered by transducers to determine vessel composition and density (see Paragraph 0009).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Flaherty and Klingensmith’s controller to include Klingensmith ‘455’s density and composition determination.  Such a modification provides additional information to the user for analyzing the image.

Response to Arguments
Applicant's arguments filed February 2, 2021, have been fully considered but they are not persuasive.
Applicant argues that the references fail to disclose the claimed subject matter.  In particular the claims require a penetrating guidewire deployable via a lumen in the needle.  As addressed above, Flaherty includes such a guidewire that is deployed through the needle.  The feature does not represent a patentable distinction over the prior art.
Applicant indicates that the Examiner has reversed the burden of proof by requiring Applicant to establish novelty.  This was not the case at all as the Examiner 
The claims are not in condition for allowance at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795